Allowable Subject Matter
This Office Action is in response to the application filed on 10/12/2018. 
The IDS submitted on 10/12/2018 is considered and entered into the file.
Claims 1-11 are allowed. 
The following is an examiner’s statement of reasons for allowance:  The invention is directed to multi-winnows operations. The claimed apparatus (claim 1) recites in part, a setter that sets a synchronization setting between the first and second documents; and a synchronization controller that executes an operation performed on one of the first and second documents also on the other one of the first and second documents when a synchronization setting is set by the setter and that cancels the synchronization setting when one of the first and second documents is in a first state in which the corresponding one of the first and second documents is not being used and restarts the synchronization setting when the corresponding one of the first and second documents is changed from the first state to a second state in which the corresponding one of the first and second documents is being used.
Let be clear that, there are several references that teach that sets synchronized operations between a first document and a second document.  Several references below teaches the setter and the synchronization controller as recited in independent claim 1, 10 and 11).  
For example Bauchot et al (US 20090144620 A1) is directed to method and data processing system for displaying synchronously documents to a user. The method and the data processing system for displaying a first document and a second document in a synchronized way are disclosed. See at least Abstract, Pars. 0037, 0063 and 0064).
Another reference similar to the current claimed invention is Fuchs et al (US 20080168151 A1).  Fuchs is directed to system and method for automatically executing corresponding operations using peer groups. As one example, in comparing two similar documents in a word processing system, it would be desirable to have the ability to synchronize 
Another reference similar to the current claimed invention is Williams et al (US 20170060812 A1). Williams is directed to presenting views of an electronic document. Embodiments of the present disclosure relate to presenting and synchronizing views of electronic document. In particular, a view management system can synchronize and present multiple synchronized views of an electronic document for display on a client device. See Abstract, Pars. 0002, 0009, 0011, 0030, 0031, etc.).
Agarwal (US 20070136677 A1) is directed to methods and apparatus for displaying information. Agarwal further describes scroll contents of the windows simultaneously so that the user can compare the contents of one window to that of another window. See at least Pars. 0004, 0007, 0008, 0010, etc.).
But what is missing from all these references is the above underlined limitation, that is, even though the above reverences teach synchronizing operations between the first document and second document, such as scrolling operations. But there is no teaching from the prior art when (i.e., the condition or state) to apply/restart synchronized operation (if in “second state”) or cancel/terminate synchronized operation (if in “first state”) between the first document and second document. Thus, the above prior at fails to teach “cancels the synchronization setting when one of the first and second documents is in a first state in which the corresponding one of the first and second documents is not being used and restarts the synchronization setting when the corresponding one of the first and second documents is changed from the first state to a second state in which the corresponding one of the first and second documents is being used.”

Further prior art searches failed to produce any relevant results. Thus, the pending claims 1-11 are allowed.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
 





CONCLUSION


 	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Tadesse Hailu, whose telephone number is (571) 272-4051, e-mail address tadesse.hailu@uspto.gov, and the Fax number is (571) 273-4051. The Examiner can normally be reached on M-F from 10:30 – 7:00 ET. If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Kieu Vu, can be reached at (571) 272-4057 Art Unit 2173. 

/TADESSE HAILU/Primary Examiner, Art Unit 2173